The committee on elections, to whom this case was referred, reported thereon as follows : — ■
*402“ Ashbel Ward and others, inhabitants of Warwick, petition against the right of Lemuel Wheelock, Esq., to a seat in this house, on the following grounds:—
1. Because the meeting was warned for 3 o’clock.
2. Because the poll was not kept open two hours.
3. Because freedom of debate was suppressed by the selectmen, with the aid and countenance of the member elect.
4. Because in other respects the letter and the spirit of the laws and the constitution were violated.
A large mass of evidence was offered to the committee both by the petitioners and by the sitting member.
From this evidence it appeared to the committee, that the meeting was warned for three o’clock, P. M., and that the poll was not kept open so long as two hours. It also appeared that some persons who addressed the meeting were not able to express themselves so fully as they desired and intended to do. But there was no evidence whatever, that the selectmen interfered to check or prevent debate, or that any hindrance to a full and detailed expression of opinion arose from any other cause, than the excitement and consequent disorder of the meeting; which, as it seems to the committee, existed in an unfortunate and reprehensible degree.
There was no evidence of fraudulent intent, or of the reception of any illegal votes, or of the rejection of any legal vote, in consequence of anything that occurred, or from any cause whatever.
Under these circumstances, the committee do not see that there is any sufficient cause to vacate the seat of the sitting member, and they accordingly report, that the petitioners have leave to withdraw their petition.”
This report was agreed to.1

 62 J. H. 91, 111.